DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3- 5, 7, 9, 10, 11, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a storage-processing step of sending the data group and the captured image captured by the image-capturing unit separately, storing the data group as a blockchain that does not include the captured image in the first storage unit, and storing the captured image in the second storage unit”. Applicant points to paragraphs [0043, 46 and 66] and claim 1,2, and 6 of the of the original disclosure.
While the recited step does not appear in claims 1,2, and/ or 6, paragraph [0043, 46 and 66] disclose as follows:
[0043] The data-storing unit 15B stores captured images captured by the image-capturing units 13A, 13B and identification information for distinguishing the captured images from other captured images in a manner associated with each other in a captured-image storage unit (second storage unit) 53 of the file server 50. Specifically, the data-storing unit 15B transmits a front-side image of one product W captured by the image-capturing unit 13A and a back-side image of the one product W captured by the image-capturing unit 13B to the file server 50, and stores these images in the captured-image storage unit 53 of the file server 50. The data-storing unit 15B acquires the file path of the front-side image (or the back-side image) in the captured-image storage unit 53 and the hash value of the front-side image (or the back-side image) from the file server 50. Herein, the hash value of the image means a hash value of data of the captured image obtained from a hash function.

[0046] FIG. 2 and FIG. 3 are referred to again. The data transfer unit 15D transmits transaction data generated by the data-generating unit 15C to the blockchain network 60. The data transfer unit 15D transmits transaction data to the blockchain network 60 every time the transaction data is generated.

[0066] With the inspection-result management system 100 (the label inspection apparatus 10, the inspection-result storage method, and the inspection-result management method) according to the above-described embodiment, transaction data is stored as a blockchain, and thus the transaction data can be more safely managed. In the inspection-result management system 100 according to the above-described embodiment, transaction data to be transmitted to the blockchain network includes the hash value of a captured image, but does not include the captured image itself. Thus, in comparison with the case in which a captured image is included as the transaction data, the size of the transaction data is significantly small. This can significantly reduce a period of time for the label inspection apparatus 10 to complete transmission of the transaction data to the blockchain network.

As evident from the specification (see for example [0043]), the storage unit stores the captured images and transmits data (image data). The “storage processing step”, however, does not transmit captured image. 
Accordingly and in light the specification, it is unclear whether it is the step of “storage” or the step of “sending” of the data group which is intended.
Claim 7 has similar issues and is rejected using the same rational.
Dependent claims 3- 5, 9- 10, 15 and 18 are rejected by the virtue of dependence from corresponding indefinite antecedent base claims 7 and 11, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al (US Patent 10163080), “Chow”. 
As per claim 11, as best understood and in light of the rejections, Chow discloses an image-capturing step of capturing an image of an article; an inspection step of inspecting the article; a generation-processing step of generating a data group related to an inspection result obtained at the inspection step, the data group including article information for distinguishing the article, the inspection result obtained at the inspection step, captured-image information for distinguishing the  captured image captured at the image-capturing step from another captured image, and a hash value of the captured image captured by the image capturing unit that are associated with each other as one piece of data (i.e., the system 140 retrieves the hash value by obtaining a current copy of the distributed ledger and traversing the ledger until the block containing the hash value of the original document is found.  The system 140 unpacks the hash value from the block.  In other embodiments, the system 140 can maintain a searchable database of document images and/or hashes stored on the distributed ledger and can retrieve the document hash value from the searchable database (corresponding to a storage unit).  The searchable database can be maintained by the central authority 150 and/or a third-party) see for example column 26 lines 5- 35; column 23 lines 1- 30 further discloses “The client device 102, 104, 106 can obtain the document image by generating the image through one or more input means (such as a camera, scanner, etc.) formed integrally with the client device 102, 104, 106, by using a peripheral device (e.g., camera, scanner, etc.) attached to the client device 102, 104, 106, by retrieving a document image from a storage device, and/or can receiving a document image from one or more remote systems (corresponding to another storage unit)”; and 
a storage-processing step of sending the data group and the captured image captured by the image-capturing unit separately, storing the data group as a blockchain that does not include the captured image in the first storage unit, and storing the captured image in the second storage unit (i.e., The client device 102, 104, 106 can obtain the document image by generating the image through one or more input means (such as a camera, scanner, etc.) formed integrally with the client device 102, 104, 106, by using a peripheral device (e.g., camera, scanner, etc.) attached to the client device 102, 104, 106, by retrieving a document image from a storage device, and/or can receiving a document image from one or more remote systems) see for example column 23 lines 1- 30; column 5 lines 45- 60 discloses “…Each client device 102, 104, and 106 may execute the stored software application(s) to obtain data from the hybrid distributed ledger that includes data identifying one or more tracked assets, and/or a public key of one or more users”. Column 3 lines 30- 40 explicitly disclose “…chained blocks (hence the term “distributed ledger”.
Accordingly and as per the online definition below, each of the client device 102, 104, and 106, the peer system 160, and or system 140 may store and/ or transmit (e.g., store and transmit), via the communication network 120, the data group as a block chain and/ or the document image individually (e.g., either the data group as a block chain OR the document image). 
Note; the online Merriam- Webster dictionary defines and/ or as “used as a function word to indicate that two words or expressions are to be taken together or individually”.


    PNG
    media_image1.png
    652
    679
    media_image1.png
    Greyscale

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by McDonald et al (US PAP 2019/ 0213462) ,”McDonald”.
As per claim 11, as best understood and in light of the rejections, McDonald teaches an image-capturing step of capturing an image of an article; an inspection step of inspecting the article; a generation-processing step of generating a data group related to an inspection result obtained at the inspection step, the data group including article information for distinguishing the article, the inspection result obtained at the inspection step, captured-image information for distinguishing the captured image captured at the image-capturing step from another captured image, and a hash value of the captured image captured by the image capturing unit that are associated with each other as one piece of data that does not include the captured image (i.e., the tag data received through a user interface from a user, from an input file, from a memory of private system 120, (corresponding to a storage/ first storage) from another system, or the like.  The tag data can include data and/or instructions.  The data and/or instructions can be represented by one or more numbers.  The tag data can include an identifier for a multifactor identification item.  An attempt to read the tag or perform an action using the tag can include decoding the tag and comparing the identifier to other data to determine whether the read attempt or action is authenticated or authorized.  For example, the multifactor identification item can include an authentication credential (e.g., a password; API key; token; hash of a password, API key, or token; or the like).  As an additional example, the multifactor identification item can include contextual information, such as an image or perceptual hash of an image, or a voiceprint or hash of a sound.  For example, the image can depict a portion of a product labeled with the tag.  Including a perceptual hash of an image of a portion of the product (e.g., imaged article which is hashed) labeled with the tag, private system 120 can be configured to prevent the tag from being moved to another product or the labelling of multiple products with copies of the secure tag) see for example [133]; [192] and fig. 13 disclose “A reading device can have an app that is able to display the determined level of authenticity of a tag…when a secure tag is scanned (e.g., imaged), the scanned tag image is sent to the authentication server.  The authenticity of the tag can be determined using the hashing method described in FIGS. 10-12.  When the tag is authenticated, information about the tag is returned, including the number of scans, any reports, etc. In certain aspects, the authentication server can determine a probability of authenticity based on the hashing process.  In other aspects, the authentication server can determine the authenticity of the secure tag based on the tag history stored (e.g., different storage/ second storage) in the blockchain”; [321] discloses “A customer can scan a secure tag on a product to check (e.g., inspection of an article) the manufacturer, licensed country of sale, approved retailer, etc. If any of this information is off, the customer can report the item as fake, including information about the location and time of the scan.  The report will be uploaded to the blockchain (e.g., storage of data group to a blockchain) and the owner of the tag will be notified.  In addition, since each secure tag is unique, if the same tag reports being scanned more than once in multiple locations, the owner of the tag will automatically be notified of the discrepancy”; and 
a storage-processing step of sending the data group and the captured image captured by the image-capturing unit separately, storing the data group as a blockchain that does not include the captured image in the first storage unit, and storing the captured image in the second storage unit (i.e., private system 120 can store the perceptual hash of the secure tag in a database (e.g., a database of authentication server 115) (corresponding to a different storage unit).  In some aspects, when private system 120 is configured to generate additional hashes of differing segments of the secure tag, these additional hashes can be stored in the database together with the perceptual hash of the overall secure tag.  Private system 120 can be configured to store an identifier for the secure hash in the database together the hash(es) of the secure tag) see for example [137] and fig. 1(reproduced below); [318] also discloses similar limitation.

    PNG
    media_image2.png
    505
    511
    media_image2.png
    Greyscale


Claims 3- 5, 7, 9- 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US PAP 2019/ 0370816).
As per claims 7 and 11, as best understood and in light of the rejections, Hu teaches an image-capturing step of capturing an image of an article; an inspection step of inspecting the article (i.e., three-dimensional scanning on the merchandise from different views to accurately collect the appearance data of the merchandise; or an image of the merchandise can be collected by using a visual technology, and the appearance data of the merchandise can be calculated based on the collected image) see for example [0074 and 141]; 
a generation-processing step of generating a data group related to an inspection result obtained at the inspection step, the data group including article information for distinguishing the article, the inspection result obtained at the inspection step, captured-image information for distinguishing the captured image captured at the image-capturing step from another captured image, and a hash value of the captured image captured by the image capturing unit that are associated with each other as one piece of data that does not include the captured image (i.e., the member node device can collect the appearance data (e.g., image data) of the target merchandise (e.g., article), search, based on the collected appearance data, for the merchandise production record that is stored (corresponding to the captured image information) and that is associated with the identity indicated by the appearance data… and perform verification on the signature of the merchandise production record based on the public key (e.g., hash value of the image data)…and  a plurality of merchandise circulation parties, in an implementation, each merchandise circulation party can generate one merchandise circulation record, perform signature by using a respective private key, and publish the merchandise circulation record to the consortium blockchain for storage (e.g., another/ different storage for the blockchain) that is associated with the identity indicated by the appearance data of the target merchandise, and when the target merchandise is circulated to other downstream merchandise circulation parties, the other downstream merchandise circulation parties can successively add a signature to the stored merchandise circulation record) see for example [0093, 97 and 105] respectively; 
Examiner further notes that [129] discloses “search the distributed database of the blockchain for a merchandise record that storage (corresponding to the captured image information) that is associated with the identity indicated by the appearance data/ image data of the target merchandise (e.g., article) is performed on”; [0042] further discloses “a producer of the merchandise (corresponding to the article) can add a unique identifier (corresponding to article information) and imprint to the outer surface of the merchandise to ensure that the appearance of the merchandise is unique.  In addition, the producer of the merchandise can transform the merchandise into a smart device by placing a chip, a sensor, or another form of smart hardware inside the merchandise, and the smart device can be configured to access the blockchain as a member node device”. [142] also discloses “a unique identifier (corresponding to the article information) can be placed on merchandise that does not have a fixed shape (e.g., a deformable bag of gas, liquid, or gel), and appearance data of the merchandise including the unique identifier can still be used as the identity of the merchandise in the blockchain (corresponding to different storage units)”; 
[0048] disclose “The merchandise anti-counterfeiting tracing is a process of tracing whether the merchandise is a fake product (corresponding to the inspection result) based on the merchandise record stored in the blockchain (corresponding to the captured image information).  The merchandise circulation channel tracing is a process of tracking whether the merchandise circulation channel is a legal circulation channel based on the merchandise record stored in the blockchain; [0055] also discloses “For example, if the merchandise tracing is merchandise anti-counterfeiting tracing, the merchandise tracing logic stated in the smart contract can be logic used to verify whether the traced merchandise is a fake product (corresponding to inspection result) based on the merchandise record stored in the consortium blockchain.  If the merchandise tracing is merchandise circulation channel tracing, the merchandise tracing logic stated in the smart contract can be logic used to verify whether the merchandise circulation channel is a legal merchandise circulation channel based on the merchandise record stored in the consortium blockchain”; and 
a storage-processing step of sending the data group and the captured image captured by the image-capturing unit separately, storing the data group as a blockchain that does not include the captured image in the first storage unit, and storing the captured image in the second storage unit see for example [0093, 97 and 105].
Note; [0142] discloses “appearance data (e.g., image data) of a merchandise can be used as the identity of the merchandise”.
The Wikipedia.org defines a distributed database as “A distributed database is a database in which data is stored across different physical locations. It may be stored in multiple computers located in the same physical location (e.g. a data centre); or maybe dispersed over a network of interconnected computers. Unlike parallel systems, in which the processors are tightly coupled and constitute a single database system, a distributed database system consists of loosely coupled sites that share no physical components” (see the figure below).

    PNG
    media_image3.png
    844
    874
    media_image3.png
    Greyscale

As per claim 3, Hu teaches the captured-image information is a file path of the captured image in a storage unit configured to store the captured image (i.e., merchandise record in various traceable links such as merchandise production and circulation, publish the generated merchandise record to the blockchain as source data for merchandise tracing by using a node device accessing the blockchain, and perform, in the distributed database of the blockchain, storage on the merchandise record that is associated with the identity indicated by the appearance data of the merchandise) see for example [0033], and claim 8.
As per claim 4, Hu teaches the inspection unit inspects the article on the basis of the captured image (i.e., three-dimensional scanning on the merchandise from different views to accurately collect the appearance data of the merchandise; or an image of the merchandise can be collected by using a visual technology, and the appearance data of the merchandise can be calculated based on the collected image) see for example [0074 and 141].
As per claim 5, Hu teaches an article identification unit configured to identify a type of the article on the basis of the captured image (i.e., appearance data (e.g., image data) of a merchandise can be used as the identity of the merchandise even if the merchandise is not rigid and does not have a fixed appearance.  For example, the merchandise can have a specified shape when the merchandise is at rest and not being manipulated by external forces.  For example, the merchandise can be a stuffed animal, which can change shape when forces are exerted to squeeze or twist or stretch various parts of the stuffed animal) see for example [142].
As per claim 9, Hu teaches a search unit including a receiving unit configured to receive the article information, an extraction unit configured to extract the captured-image information and the hash value, which are associated with the article information received by the receiving unit, from the data group stored in the first storage unit, an identification unit configured to extract the captured image, which is identified with the captured-image information extracted by the extraction unit as a key, from a plurality of the captured images stored in the second storage unit, and a presentation unit configured to present the captured image extracted by the identification unit when the hash value calculated on the basis of the captured image extracted by the identification unit coincides with the hash value extracted by the extraction unit (i.e., When the common consumer accesses any member node device in the consortium blockchain by using the client to initiate merchandise anti-counterfeiting tracing for the target merchandise, the member node device can collect (e.g., extract) the appearance data (e.g., image data) of the target merchandise, search, based on the collected appearance data, for the merchandise production record that is stored and that is associated with the identity indicated by the appearance data, invoke the smart contract to execute the merchandise tracing logic stated in the smart contract, and perform verification on the signature of the merchandise production record based on the public key (e.g., key) of the legal producer of the target merchandise; and if the signature verification succeeds (e.g., the captured image extracted by the identification unit coincides with the hash value), determine that merchandise anti-counterfeiting tracing for the target merchandise succeeds and the target merchandise is a quality merchandise produced by a legal producer) see for example [0093]; [0094] discloses “…a tracing result of merchandise anti-counterfeiting tracing can be output to the common consumer by using the client.  For example, if merchandise anti-counterfeiting tracing for the target merchandise succeeds, a prompt message "the merchandise you are searching is a quality merchandise" can be output by using the client.  On the contrary, if merchandise anti-counterfeiting tracing for the target merchandise fails, a prompt message "the merchandise you are searching is a fake merchandise" can be output by using the client) see for example [94] and [168] discloses “…a display for displaying information to the user and feedback provided to the user as visual feedback”.
As per claim 10, Hu teaches when the hash value calculated on the basis of the captured image extracted by the identification unit does not coincide with the hash value extracted by the extraction unit, the presentation unit provides notification that the captured image extracted by the identification unit has been tampered with (i.e., signature verification fail and when merchandise anti-counterfeiting tracing for the target merchandise is completed, a tracing result of merchandise anti-counterfeiting tracing can be output to the common consumer by using the client.  For example, if merchandise anti-counterfeiting tracing for the target merchandise succeeds, a prompt message "the merchandise you are searching is a quality merchandise" can be output by using the client.  On the contrary, if merchandise anti-counterfeiting tracing for the target merchandise fails, a prompt message "the merchandise you are searching is a fake merchandise" can be output by using the client) see for example [0093- 94].
As per claim 15, Hu teaches an extraction step of extracting the captured-image information and the hash value, which are associated with the article information received at the receiving step, from the data group stored in the first storage unit; an identification step of extracting the captured image, which is identified with the captured-image information extracted at the extraction step as a key, from a plurality of the captured images stored in the second storage unit; and a presentation step of presenting the captured image extracted at the identification step when the hash value calculated on the basis of the captured image extracted at the identification step coincides with the hash value extracted at the extraction step (i.e., When the common consumer accesses any member node device in the consortium blockchain by using the client to initiate merchandise anti-counterfeiting tracing for the target merchandise, the member node device can collect (e.g., extract) the appearance data (e.g., image data) of the target merchandise, search, based on the collected appearance data, for the merchandise production record that is stored and that is associated with the identity indicated by the appearance data, invoke the smart contract to execute the merchandise tracing logic stated in the smart contract, and perform verification on the signature of the merchandise production record based on the public key (e.g., key) of the legal producer of the target merchandise; and if the signature verification succeeds (e.g., the captured image extracted by the identification unit coincides with the hash value), determine that merchandise anti-counterfeiting tracing for the target merchandise succeeds and the target merchandise is a quality merchandise produced by a legal producer) see for example [0093]; [0094] discloses “…a tracing result of merchandise anti-counterfeiting tracing can be output to the common consumer by using the client.  For example, if merchandise anti-counterfeiting tracing for the target merchandise succeeds, a prompt message "the merchandise you are searching is a quality merchandise" can be output by using the client.  On the contrary, if merchandise anti-counterfeiting tracing for the target merchandise fails, a prompt message "the merchandise you are searching is a fake merchandise" can be output by using the client) see for example [94] and [168] discloses “…a display for displaying information to the user and feedback provided to the user as visual feedback”.
As per claim 18, Hu teaches when the hash value calculated on the basis of the captured image extracted by the identification unit does not coincide with the hash value extracted by the extraction unit, the presentation unit provides notification that the captured image extracted by the identification unit has been tampered with (i.e., When the common consumer accesses any member node device in the consortium blockchain by using the client to initiate merchandise anti-counterfeiting tracing for the target merchandise, the member node device can collect (e.g., extract) the appearance data (e.g., image data) of the target merchandise, search, based on the collected appearance data, for the merchandise production record that is stored and that is associated with the identity indicated by the appearance data, invoke the smart contract to execute the merchandise tracing logic stated in the smart contract, and perform verification on the signature of the merchandise production record based on the public key (e.g., key) of the legal producer of the target merchandise; and if the signature verification fails (e.g., the captured image extracted by the identification unit does not coincide with the hash value), the common consumer can determine that merchandise anti-counterfeiting tracing for the target merchandise fails and the target merchandise is a fake merchandise produced by an illegal producer) see for example [0093]; [0094] discloses “…a tracing result of merchandise anti-counterfeiting tracing can be output to the common consumer by using the client.  For example, if merchandise anti-counterfeiting tracing for the target merchandise succeeds, a prompt message "the merchandise you are searching is a quality merchandise" can be output by using the client.  On the contrary, if merchandise anti-counterfeiting tracing for the target merchandise fails, a prompt message "the merchandise you are searching is a fake merchandise" can be output by using the client) see for example [94] and [168] discloses “…a display for displaying information to the user and feedback provided to the user as visual feedback”.
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks dated 7/22/2022 examiner responds, per order of the prior art rejections in the OA, as follows:
1) Applicant allegedly argues “As to the rejection over Chow, this reference does not disclose or suggest using blockchain”. Remarks at 6.
In response examiner would note that Chow is replete with blockchains and would point to the following excerpts from the Chow reference: 
Col. 5 lines 48- 67 disclose…Each client device 102, 104, and 106 may execute the stored software application(s) to obtain data from the hybrid distributed ledger that includes data identifying one or more tracked assets, and/or a public key of one or more users. The executed software applications may cause client devices 102, 104, and 106 to extract, from one or more accessed transaction blocks of the distributed ledger, a copy of an encrypted and/or hashed ownership/rules portion of the transaction block(s) (e.g., including the identification of a holder of a master key) and/or a copy of an encrypted and/or hashed master data block (e.g., encrypted using the master key and including rules permitting preconfigured and/or permissible actions involving the tracked assets). Client devices 102, 104, and 106 may provide information associated with one or more actions or transactions involving the tracked assets (e.g., information identifying the actions or transaction, information identifying the assets, a public key, a digital signature, etc.) to peer systems 160, along with copies of document images and/or other information regarding a tracked document.

Col. 9 lines 10- 30 disclose…Data repository 144 may store a rules engine identifying one or more rules that regulate tracking, viewing, verification, updating, and/or access to tracked document images, an initiation of one or more transactions involving the tracked assets (e.g., a sale, a transfer in ownership, a use of the tracked assets as collateral in a secured transaction etc.), and any other action involving the tracked assets and/or the hybrid public-private ledger (e.g., processes that generate additional cryptographic key sets for users 108, 110, and/or 112, processes that recover assets tracked in the hybrid public-private ledger, etc.). Data repository 144 may also store information identifying an event triggers list that identifies causal relationships established by system 140 between one or more of the established rules and one or more events that trigger an initiation of one or more corresponding regulated transactions of tracked document images within the hybrid distributed ledger (e.g., “triggering events”).

Col.22 lines 65- col. 23 lines 30 disclose… FIG. 6 illustrates one embodiment of a method 700 for adding a document image to a distributed ledger-based tracking system, such as a hybrid distributed ledger. At step 702 an image of the document is obtained by a client device 102, 104, 106. The one or more client devices 102, 104, 106 can be associated with a user 108, 110, 112. In some embodiments, the user 108, 110, 112 can be associated with the document, such as, for example, an executor of the document, a benefactor of the document, a signatory of the document, and/or any other relation to the document. In other embodiments, the user 108, 110, 112 is an employee of entity entrusted with tracking and/or verification of the document, such as a bank, escrow agent, and/or any other suitable entity. The client device 102, 104, 106 can obtain the document image by generating the image through one or more input means (such as a camera, scanner, etc.) formed integrally with the client device 102, 104, 106, by using a peripheral device (e.g., camera, scanner, etc.) attached to the client device 102, 104, 106, by retrieving a document image from a storage device, and/or can receiving a document image from one or more remote systems. The document image obtained by the client device 102, 104, 106 is referred to herein as an original document

Col. 24 lines 30- 52 disclose…At step 710, the hash value of the modified document is transmitted to one or more peers 160 for inclusion in a distributed ledger, such as, for example, a hybrid distributed ledger as described above. In some embodiments, the hash value is incorporated into the electronic distributed ledger as an additional block appended to the existing block chain. The hash value of the modified document may be incorporated with additional information regarding the document, such as, for example, data identifying signatory parties, issuing parties, guarantors of the document, ownership interest in the document, parties deriving a benefit from the document, parties having an obligation imposed in the document, and/or any other suitable information regarding the document. In some embodiments, the document image itself is stored on the distributed ledger as part of the generated block. In other embodiments, multiple hash values of related and/or unrelated documents can be stored in each block of the distributed ledger. One or more trusted peers 160 can generate additional blocks when a certain number of new document images and/or transactions related to the document images (as discussed below) are ready for processing.

Col. 26 lines 5- 17 disclose…At step 812, the system 140 retrieves the hash value of the original document from the distributed ledger. In some embodiments, the system 140 retrieves the hash value by obtaining a current copy of the distributed ledger and traversing the ledger until the block containing the hash value of the original document is found. The system 140 unpacks the hash value from the block. In other embodiments, the system 140 can maintain a searchable database of document images and/or hashes stored on the distributed ledger and can retrieve the document hash value from the searchable database. The searchable database can be maintained by the central authority 150 and/or a third-party.

Col. 27 lines 45- 62 disclose…If the copy of the original document is authenticated, at step 910, the system 140 appends a unique identifier to the updated document. In some embodiments, the unique identifier is the hash value of the original document. In some embodiments, the hash value of the original document is retrieved from the distributed ledger and appended to the updated document image, as discussed above in accordance with step 706 of method 700. In other embodiments, the hash value of the original document can be generated from the copy of the original document provided simultaneously with the updated document image. The hash value of the original document provides authentication and/or tracking of document versions within the distributed ledger. In some embodiments, the hash value appended to the updated document image is the hash value of the most-recent updated document image associated with the original document stored by the distributed ledger.

The online Merriam- Webster dictionary defines and/ or as “used as a function word to indicate that two words or expressions are to be taken together or individually”.
The Online Wikipedia.org defines Blockchain as “A blockchain is a type of Digital Ledger Technology (DLT) that consists of growing list of records, called blocks, that are securely linked together using cryptography. Each block contains a cryptographic hash of the previous block, a timestamp, and transaction data (generally represented as a Merkle tree, where data nodes are represented by leafs)…Blockchains are typically managed by a peer-to-peer (P2P) computer network for use as a public distributed ledger, where nodes collectively adhere to a consensus algorithm protocol to add and validate new transaction blocks. 
It is noted that applicant is looking for verbatim recitation to appear in the prior art(s) of the record used for rejection. It is further noted that as to the broadest reasonable interpretation, examiner has made a clear one to one mapping of the claims in light of the portions relied upon for rejection. 
The blockchains/ blocks/ distributed ledgers as disclosed throughout the Chow reference utilize hash values/ key/ signatures. Accordingly, and as per the online definitions supra, each of the client device 102, 104, and 106, the peer system 160, and or system 140 may store and/ or transmit (e.g., store and transmit), via the communication network 120, the data group as a block chain and/ or the document image individually (e.g., either the data group as a block chain OR the document image). 
2) Applicant argues “As to the rejection over McDonald, the Examiner appears to interpret the tag data as the claimed data group, and the scanned tag as the claimed captured image. In McDonald, however, the scanned data is uploaded to/stored in the blockchain as taught in paragraphs 0312, 03 18 and 0321. Accordingly, the blockchain of McDonald includes the alleged captured image, and thus, does not disclose or suggest storing the data group as a blockchain "that does not include the captured image" as recited in amended claims”. Remarks at 7.
In response applicant admits to the scanned tag as the captured image which is clearly stated in the rejection of the record supra (i.e., the tag data received through a user interface from a user, from an input file, from a memory of private system 120, (corresponding to a storage/ first storage) from another system, or the like…For example, the image can depict a portion of a product labeled with the tag” see for example [133 and 192]. 
Examiner would further point to the following excerpt from the McDonald reference: 
[0318] Taxes and expense reporting can be tracked and verified through the use of secure tags. A company can provide its employees with a specific reader for scanning receipts and invoices. Receipts and invoices can be printed with a unique tag, which can then be scanned by the reader specifically designed for this activity. The reader can be designed to give users the ability to only scan certain secure tags on receipts or invoices. The scanned expenses are then stored in the blockchain and can be accessed in the future by the company or tax agencies to verify expenses and costs.

Accordingly McDonald clearly discloses a storage-processing step of sending the data group and the captured image captured (i.e., printed unique tags as a separate storage) by the image-capturing unit separately, storing the data group as a blockchain (i.e., scanned expenses then stored in the blockchain as another storage) that does not include the captured image in the first storage unit, and storing the captured image in the second storage unit.
3) Applicant argues “As to the rejection over Hu, the Examiner appears to interpret the appearance data (image data) as the claimed captured image. Additionally, in rejecting previous Claim 2, the Examiner asserts that paragraph [0097] of Hu discloses the claimed blockchain, and in rejecting previous Claim 6, the Examiner asserts that paragraphs 0093 and 0097 of Hu disclose the claimed first and second storage units. However, these paragraphs of Hu merely teach a plurality of merchandise circulation parties and do not teach two different storage units. Moreover, in Hu, the appearance data is registered in the blockchain as taught in paragraph 0146 and Figure 4 (step 404). Thus, Hu does not disclose or suggest storing the data group as a blockchain "that does not include the captured image". Remarks at 7.
In response it is noted that that applicant admits to the examiner’s interpretation of the record for the claimed “image data”. Applicant further admits to the distributed database to pertain to “…stores data across different locations” (see the applicant’s arguments reproduced and rebutted on page 28 of OA dated 12/13/21). However, applicant offers a subjective interpretation of the prior arts of the record used for the rejections followed by allegations of limitations missing from said references. Applicant does not argue examiner’s interpretations of the record with reference to the Hu reference (as well as other prior arts, for example, Chow and McDonald applied supra).

Hu is replete with the alleged missing limitation as follows:
[0033] Moreover, the operator of the merchandise can generate a corresponding merchandise record in various traceable links such as merchandise production and circulation, publish the generated merchandise record to the blockchain as source data for merchandise tracing by using a node device accessing the blockchain, and perform, in the distributed database of the blockchain, storage on the merchandise record that is associated with the identity indicated by the appearance data of the merchandise.

[0036] Moreover, because the appearance data of the target merchandise is easy to collect, the appearance data of the target merchandise is registered in the distributed database of the blockchain as the identity of the target merchandise, and storage is performed on the merchandise record generated by the operator of the merchandise in the various traceable links such as merchandise production and circulation that is associated with the identity indicated by the appearance data of the target merchandise, so that when merchandise tracing needs to be performed on the target merchandise, the identity of the target merchandise in the blockchain can be specified by collecting the appearance data of the merchandise. Therefore, the blockchain can be searched based on the specified identity to quickly obtain the corresponding merchandise record, and complete merchandise tracing for the target merchandise, improving tracing efficiency of performing merchandise tracing on the target merchandise.

[0051] The merchandise producer and the merchandise circulation party serving as nodes that have “accounting permission” can write the merchandise record generated in various traceable links such as merchandise production and circulation to the distributed database (that is, a distributed ledger) of the consortium blockchain. The common consumer serving as a node that has no “accounting permission” can initiate merchandise tracing based on the merchandise record stored in the distributed database of the blockchain.

[0068] In an illustrated implementation, the producer of the merchandise can collect the appearance data of the merchandise by using an accessed member node device, perform storage on the identity of the merchandise in the consortium blockchain that is associated with the collected appearance data in the distributed database of the consortium blockchain, to register the appearance data of the merchandise in the existing identity of the merchandise in the consortium blockchain as the identity information of the merchandise.

[0076] The member node device accessed by the producer of the merchandise and the merchandise circulation party in the consortium blockchain can obtain the signed merchandise generated by the producer of the merchandise and the merchandise circulation party, publish the obtained merchandise record and the collected appearance data of the merchandise to the consortium blockchain, record them in the distributed database of the consortium blockchain after some specified member node devices in the consortium blockchain reach a consensus, and perform storage on the obtained merchandise record that is associated with the identity indicated by the appearance data of the merchandise in the distributed database of the consortium blockchain.


[0077] After the appearance data of the merchandise is registered in the distributed database of the consortium blockchain as the identity of the merchandise, and storage is performed on the identity indicated by the appearance data of the merchandise that is associated with the merchandise record generated by the producer of the merchandise and the merchandise circulation party for the merchandise and recorded in the distributed database of the consortium blockchain, when the common consumer subsequently needs to perform merchandise tracing on target merchandise, the common consumer can collect appearance data of the target merchandise by using an accessed member node device, and then search the consortium blockchain for the merchandise record that is stored and that is associated with an identity indicated by the appearance data of the target merchandise to complete merchandise tracing for the target merchandise.


[0082] Further, after collecting the appearance data of the target merchandise, the member node device can search the distributed database of the consortium blockchain based on the collected appearance data of the target merchandise for a merchandise record that is stored and that is associated with the identity indicated by the appearance data of the target merchandise, and then can invoke the smart contract that has been deployed in the consortium blockchain to trigger the merchandise tracing logic stated in the smart contract, and perform merchandise tracing processing on the merchandise record to complete merchandise tracing for the target merchandise.

[0105] Moreover, because the appearance data of the target merchandise is easy to collect, the appearance data of the target merchandise is registered in the distributed database of the blockchain as the identity of the target merchandise, and storage is performed on the merchandise record generated by the operator of the merchandise in the various traceable links such as merchandise production and circulation that is associated with the identity indicated by the appearance data of the target merchandise, so that when merchandise tracing needs to be performed on the target merchandise, the identity of the target merchandise in the blockchain can be specified by collecting the appearance data of the merchandise. Therefore, the blockchain can be searched based on the specified identity to quickly obtain the corresponding merchandise record, and complete merchandise tracing for the target merchandise, improving tracing efficiency of performing merchandise tracing on the target merchandise.

[0113] In this implementation, the apparatus further includes the following: an acquisition module 305 (not shown in FIG. 3), configured to obtain a merchandise record that is generated by an operator of the target merchandise and that corresponds to the target merchandise; and a publishing module 306 (not shown in FIG. 3), configured to publish the merchandise record and the appearance data of the target merchandise to the blockchain, to perform, in the distributed database of the blockchain, storage on the merchandise record that is associated with the identity indicated by the appearance data of the target merchandise.


Additionally, paragraphs [0029, 40, 93, 97, 99, 110, 112, 130- 136, 147, and 149- 151] from the Hu reference (not listed supra) disclose the alleged missing storing of the data group as a blockchain.
Examiner would remind that examiner’s interpretations of the record are clearly reflected in the current OA supra (and contemplated on pages 11 and 28- 29 of the OA dated 12/13/2021) to include clear mappings of the claim to portions from the Hu reference (see for example paragraphs [129, 42, 142, 48, and 55] in the order of appearance which are not repeated here for brevity). However, applicant merely overlooks examiner’s interpretations of the record and offers a subjective interpretation of the prior art of the record used for rejection followed by allegations of limitations missing from said references.
Applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the reference(s) applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant did not present any substantial arguments of why/ how the portions recited of the record along with examiner’s interpretations do and/ or do not read on the recited claim limitations and where, if any, distinctions could be made between the prior arts of the record and the recited claim elements. Currently applicant applies similar strategy. 
Accordingly, examiner would respectfully request a clear rebuttal of the rejections/ responses of the record provided supra in order to identify the differences and therefore advance the prosecution of the application. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov